ENDORSEMENT AGREEMENT

 

 

This Agreement (this “Agreement”) is made and effective as of the 10h day of
November, 2020 (the “Effective Date”), by and between Jupiter Wellness, Inc, a
US corporation with its principal place of business at 725 N. Hwy A1A, Suite
C-106, Jupiter, FL 33477 (“Jupiter Wellness”) and Tee-2-Green Enterprises
Limited, a BVI corporation, with its address at Vistra Corporate Services
Centre, Wickhams Cay II, Road Town, Tortola, British Virgin Islands c/o
Chasseral (Directors) Limited, Rue de Puits-Godet 12,

P.O. Box 763, 200 Neuchatel, Switzerland (“Company”). 

W I T N E S S E T H:

WHEREAS, Ernie Els, (“Player”) is recognized and widely known throughout the
world (“Contract Territory”) as a professional golfer;

WHEREAS, Company has the exclusive right to license Player’s name, endorsement
and likeness for commercial purposes;

WHEREAS, Jupiter Wellness is a cutting-edge wellness hemp-derived cannabidiol,
or CBD, consumer product development company which is in the early stages of
manufacturing, distributing, and marketing a diverse line of consumer products
infused with CBD. These include the products in the CaniSun, CaniSkin and
CaniDermRX ranges (“the Products”);

WHEREAS, Player has tested the Products and wishes to endorse the Products
during the term of this Agreement; and

WHEREAS, Jupiter Wellness is desirous of acquiring the right to utilize Player’s
name, endorsement and likeness in connection with the advertisement, promotion
and sale of the Products upon the terms and subject to the conditions of this
Agreement;

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

1.                  Grant of Endorsement Rights. Subject to the terms and
conditions of this Agreement, Company hereby grants to Jupiter Wellness during
the Contract Period (as defined in Section 4(a) below) and any extension
thereof, the exclusive right and license to utilize the Player’s name, likeness,
photographs and endorsements (“Player’s Endorsement”) for the purpose of the
activities set out in Schedule 1 (“the Activities”, in order to assist in the
advertising, promotion, distribution and sale of the Products. For the avoidance
of doubt, the Products are limited to the range of Products set out in Schedule
2 hereto. Company hereby represents and warrants that Company or Player has not
granted to any other person, firm or corporation which produces Products (or
products materially similar thereto) any of the rights granted to Jupiter
Wellness hereunder, either directly or indirectly, and nor will they grant any
such rights to any such person, firm, corporation or any other business entity
from and after the date of this Agreement through the date of expiration or
termination of the Contract Period.

2.                  Branding. The Company shall procure that the Player shall
include the Jupiter Wellness logo on his website alongside the Player’s other
partners. Jupiter Wellness grants to Company and Player, during the Contract
Period, a non-exclusive, non-assignable, limited, revocable, royalty-free,
license to use the Jupiter Wellness trademarks included in Schedule 3 hereof for
this purpose. Jupiter Wellness retains all right, title and interest in and to
the Jupiter Wellness trademarks. Player and Company acknowledge Jupiter
Wellness’s ownership of the Jupiter Wellness trademarks and agrees that all use
of the marks or goodwill arising therefrom, will inure to the benefit of and be
made on behalf of Jupiter Wellness. Player and Company acknowledge and agree
that their use of the Jupiter Wellness trademarks will not create in either

 



of them, nor will they represent they have, any right, title or interest in the
Jupiter Wellness trademarks other than licenses expressly granted herein and
Player or Company will not contest nor impair Jupiter Wellness’s trademark
rights.

 

3.                  Use Of Products When Desired. To facilitate and enhance
Jupiter Wellness’s use of the Player’s Endorsement and provided that Jupiter
Wellness shall supply Company, at no cost or expense, with reasonable quantities
of the Products for Player’s use, Company shall use best efforts to cause Player
to use the Products during the Contract Period where appropriate. The Products
shall be provided during each Contract Year as soon as possible upon request by
the Company’s authorised representative (who, for the purposes of this
Agreement, shall be Rob Goulet) and shall be delivered at Jupiter Wellness’s
cost to the address below (or such other address in Florida as may be identified
to Jupiter Wellness from time to time during the Contract Period):

3900 Military Trail

Suite 400 Jupiter, Florida 

4.Contract Period; Retention of Endorsement Rights; Effect of Termination.

(a)                The “Contract Period” shall mean the period commencing on the
Effective Date and terminating at midnight on November 10, 2023, unless extended
by mutual agreement of the parties or sooner terminated. The first contract year
shall run from the Effective Date until midnight on November 10, 2021 (“First
Contract Year”) and thereafter each contract year shall run for a period of
twelve (12) months (“Contract Year”).

(b)                One year prior to the end of the Contract Period, and for a
period of six (6) months (“the Exclusive Negotiating Period”), the parties shall
negotiate exclusively with one another as regards the extension of this
Agreement. In the event that the parties are unable to conclude a binding
agreement as regards an extension of this Agreement during the Exclusive
Negotiating Period, either party shall be entitled to enter into negotiations
with any third party as regards the subject matter of this Agreement and
conclude any agreement with any third party for the period following the
Contract Period.

(c)                Subject to the terms and licenses contained herein, Company
shall retain all rights in and to Player’s Endorsement. During the Contract
Period or any renewal thereof, Company shall not be prevented from using or
permitting or licensing others to use, Player’s Endorsement in connection with
the endorsement of any product other than the Products.

(d)                Upon the termination of this Agreement, Jupiter Wellness will
immediately and completely cease using Player’s Endorsement and shall not
thereafter use or refer to Player’s Endorsement for advertising and promotional
purposes whatsoever. Notwithstanding the foregoing sentence, Jupiter Wellness
may use any existing advertising and promotional materials emanating from the
Activities and incorporating Player’s Endorsement for a period of thirty (30)
days after the date of such termination. Notwithstanding anything to the
contrary in this Agreement, it shall not be a breach of this Agreement if
publications of Player’s Endorsement in electronic media remain in circulation
following the termination of this Agreement, provided that following such
termination and at Company’s reasonable request, Jupiter Wellness shall use
commercially reasonable efforts to remove such items from electronic media.

5.Advertising and Promotional Materials; Copies for Player.

(a)               Jupiter Wellness shall submit all advertising and/or
promotional materials relating to the Activities and involving Player or the
Player’s Endorsement to Company’s representatives, by mailing a copy of all such
advertising and/or promotional materials to the designated address set forth
above and e- mailing a copy to Company at its designated email addresses (which,
for the purposes of this Agreement 

 

shall be rob.goulet@ernieels.com), at least ten (10) days prior to its release
to the general public. Such advertising and/or promotional materials shall not
be released by Jupiter Wellness without the prior approval of Company which
approval shall not be unreasonably withheld, conditioned or delayed. In the
absence of disapproval within seven (7) days of delivery thereof by Jupiter
Wellness, such advertising and/or promotional materials shall be deemed approved
by Company. Additionally, Jupiter Wellness may post on social media streams
using the materials arising from the Activities and which feature the Player’s
Endorsement absent such prior approval if such posts do not materially differ
from content in promotional materials previously approved by Company. The
parties shall work together to create a pre-approved format for such posts.

(b)                If requested, Jupiter Wellness shall provide Company with a
reasonable number of complimentary copies or, where practical, originals of all
promotional and/or advertising materials which feature Player or utilize the
Player’s Endorsement.

(c)                Should Player wish to post in social media about the Products
or Jupiter Wellness, Company shall procure that the Player shall make
appropriate disclosures on his blogs, website/s and social networking sites to
satisfy the Federal Trade Commission’s regulations at 16 CFR, Part 255 “Guides
Concerning the Use of Endorsements and Testimonials in Advertising.”

 

6.                  Promotional Appearances and Advertising. In each Contract
Year, the Company shall procure that the Player will undertake the Activities.
Jupiter Wellness’s failure to fully utilize Player’s offer to provide the
Activities shall not result in the reduction in any consideration due hereunder
and any appearances may not be carried forward or backward from Contract Year to
Contract Year or substituted by Jupiter Wellness for other activities.

7.Compensation.

(a)In consideration for the rights and services granted under this Agreement,
Jupiter Wellness shall:



(i)     Pay to the Company each Contract Year a fee of US$75,000 (seventy-five
thousand United States dollars) excluding VAT (if applicable) (“the Fees”);

 

(ii)     On or before November 15 2020, issue or procure the issuing of, 50,000
(fifty thousand) shares of common stock in Jupiter Wellness to the Company,
which shares the Company shall be prevented from selling for a period of six (6)
months from date of issue;

 

(iii)    On or before November 15 2020, issue or procure the issuing of,
warrants in favour of the Company to purchase a further 50,000 (fifty thousand)
shares of common stock in Jupiter Wellness at a purchase price of US$3.90 (three
dollars and ninety cents) per share, it being agreed by the parties hereto that
such warrants may be exercisable at any time within 5 (five) years from the date
of issuance thereof;

 

(b)                The Fees for the First Contract Year shall be paid in one
instalment by no later than November 15, 2020 and thereafter the Fees shall be
paid annually by November 1st of each Contract Year, following receipt of an
appropriate invoice from the Company. 

 

8.                  Termination of Agreement by Jupiter Wellness. Jupiter
Wellness shall have the right to terminate this Agreement at any time, effective
immediately upon written notice to Company upon the occurrence of any of the
following:

(a)In the event of the Player’s death during the Contract Period;



 

(b)                Commission of any act by Player that shocks, insults or
offends a substantial class or group of the community or offends public morals
and decency to such an extent that the value of Player’s Endorsement is
substantially impaired or Jupiter Wellness’s brand is substantially impaired by
association with the Player;

(c)                Actions or statements by Player reasonably deemed by Jupiter
Wellness to be of a derogatory nature towards Jupiter Wellness or the Products;
or

(d)                Breach by Company of any of the terms of this Agreement,
which breach is not cured by Company within thirty (30) days of written notice
thereof from Jupiter Wellness.

9.                  Termination of the Agreement by the Company. Jupiter
Wellness acknowledges that time is of the essence in the payment of all
compensation due Company hereunder. In the event any compensation set forth in
Section 7 is not timely paid or provided by Jupiter Wellness, Company shall have
the right to terminate this Agreement, effective upon the expiration of thirty
(30) days following written notice to Jupiter Wellness of Company’s election to
so terminate for failure of Jupiter Wellness to perform in accordance with the
provisions hereof. Jupiter Wellness shall have the right to cure such failure by
making the required payment within the thirty (30) day period following such
written notice, and in that event, this Agreement shall continue in force.
Company may also terminate this Agreement immediately upon the occurrence of any
of the following events:

(a)                a material breach by Jupiter Wellness of any of the terms of
this Agreement, provided Jupiter Wellness has failed to cure such breach within
thirty (30) days of receiving notice by Company of such breach; or

(b)                Jupiter Wellness is adjudicated insolvent, seeks protection
under the United States Bankruptcy Code, or discontinues the sale of the
Products; or

(c)                Jupiter Wellness is engaged in a corporate scandal that
shocks, insults or offends a substantial class or group of the community or
offends public morals and decency to such an extent that the Player’s personal
brand is substantially impaired due to his association with Jupiter Wellness; or

 

(d)                Any of the Products receive unwelcome criticism or reviews on
a consistent basis such that, in the Company’s reasonable opinion, the Player’s
continued association with the Products brings him or the Company into
disrepute; or

 

(e)                Any of the Products are found to contain substances which are
on WADA banned listed of substances.

 

Any such termination shall not relieve Jupiter Wellness of its obligation to pay
Company all Fees earned by Company prior to the effective date of such
termination, or to issue any shares that may be subject to the warrants referred
to in Section 7(a)(iii). Accordingly, Company shall not waive any of Company’s
rights at law or in equity.

Any act or omission by Player which would have been a breach of this Agreement
were such act or omission committed by Company, shall be deemed to be a breach
of this Agreement by Company.

10.Indemnification.

(a)                Jupiter Wellness shall protect, indemnify and hold harmless
Company and Player from and against any and all expenses, damages, claims,
suits, actions, judgments and costs whatsoever, including reasonable attorney
fees, arising out of, or in any way connected with, any claim or action
resulting from an uncured breach by Jupiter Wellness of the provisions of this
Agreement, the correct use of the Products or its use of the Player’s
Endorsement hereunder (except as a result of any negligent or intentional
wrongful act of the Company or Player, including without limitation improper use
of the Products, or any breach by the Company of its obligations hereunder).

 

 (b)                Company shall protect, indemnify and hold harmless Jupiter
Wellness and any of its officers, directors, members, managers, partners,
agents, representatives, and employees, who was or is a party or is threatened
to be made a party to any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, from and
against any and all expenses, damages, claims, suits, actions, judgements and
costs whatsoever, including reasonable attorney fees, arising out of (i) an
uncured breach by Company or Player of the representations, warranties or
obligations set forth herein; and/or (ii) any negligent or willful acts or
omissions of Company or Player.

 

11.               Waiver. The failure of Jupiter Wellness or Company at any
time, to demand strict performance by the other of any of the terms, covenants
or conditions set forth herein, shall not be construed as a continuing waiver or
relinquishment thereof, and either party may, at any time, demand strict and
complete performance by the other of said terms, covenants and conditions.

 

12.               Compliance Warranty. Jupiter Wellness represents and warrants
that the Products do not contain any substances which contravene the WADA Code.

 

13.               Assignment. Company shall have the right to assign Company’s
financial benefits under this Agreement to a person or company for Company’s
benefit and Jupiter Wellness hereby consents to such assignment provided Jupiter
Wellness may withhold its consent to such an assignment if Jupiter Wellness’s
brand would be damaged through association with the assignee. However, this
Agreement contemplates the personal services of Player, and Player’s obligations
hereunder are considered personal and may not be assigned. Jupiter Wellness may
assign some or all of its rights and obligations hereunder to an affiliated
company, to the successor of its entire business, or to the successor(s) or the
assign(s) of its business.

14.Employer/Employee Relationship.

(a)                Nothing contained in this Agreement shall be construed as
establishing an employer/employee relationship between Jupiter Wellness and
Player or Company. Company is an independent contractor and has and shall have
no power, nor will Company represent that Company has any power, to bind Jupiter
Wellness or to assume or create any obligations or responsibility, expressed or
implied, on behalf of Jupiter Wellness or in Jupiter Wellness’s name. Company
shall not hold itself out and shall ensure Player does not hold himself out as
an agent, employee, joint venture or legal representative of Jupiter Wellness.

(b)                Player is not entitled to compensation under any insurance,
pension, or similar programs of Jupiter Wellness. Player shall be solely
responsible for his own health and disability insurance, medical expenses, and
liability insurance.

 

(c)                Company shall be responsible for payment of all federal,
state, and local income related taxes, including, but not limited to, income,
social security, unemployment, disability and business taxes, which Company may
be obligated to pay in respect of payments or other benefits received from
Jupiter Wellness hereunder. Jupiter Wellness shall not withhold amounts for tax
purposes from the consideration to be provided hereunder unless required to do
so by applicable law.

15.               Notices. All notices required to be given herein shall be
considered effective upon mailing if in writing and mailed to the other party by
registered or certified mail, return receipt requested or by courier or delivery
service, at the addresses first set forth above. Notice shall be deemed to have
been served upon delivery thereof.

16.               Entire Agreement. This Agreement constitutes the entire
understanding between Company and Jupiter Wellness and cannot be altered or
modified except by an agreement in writing signed by both Company and Jupiter
Wellness. Upon its execution, this Agreement shall supersede all prior and
contemporaneous negotiations, understandings and agreements, whether oral or
written, and such prior or 

 

contemporaneous agreements shall thereupon be null and void and without further
legal effect. No amendments to this Agreement shall be effective unless signed
by both parties.

17.               Governing Law and Disputes. This Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Florida, without giving effect to its conflicts of law principles. Any
controversy or claim arising out of or relating to this Agreement shall be
determined by a court of competent jurisdiction in the State of Florida. Any
controversy or claim arising out of or relating to this Agreement, or any
alleged breach thereof, shall be first subject to mediation conducted in
Jupiter, Florida by JAMS, each party to bear its own attorneys’ fees and costs
and to share equally the costs of the mediation. If mediation does not resolve
the dispute, then the parties may exercise any remedies available to them under
law.

 

18.               Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via electronic mail (including pdf docusign.com) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly executed, delivered and effective for all purposes.

19.Representations and Warranties.

(a)                Each party represents and warrants to the other that: (a)
such party has the full right, power and authority to enter into the Agreement,
to grant the rights and licenses granted hereunder, and to perform the acts
required of such party hereunder; (b) the execution of the Agreement by such
party, and the performance by such party of its obligations and duties
hereunder, do not and will not violate any agreement to which such party is a
party or by which it is otherwise bound; (c) when executed and delivered by such
party, the Agreement will constitute the legal, valid and binding obligation of
such party, enforceable against such party in accordance with its terms; and (d)
such party possesses and shall continue to obtain throughout the Contract Period
all authorizations, approvals, consents, licenses, permits, certificates or
other rights and permissions necessary to provide the services contemplated
herein.

 

(b)Company represents, warrants and covenants that:

 

i.                    As of the Effective Date, except as stated in this
Agreement, Company or Player have not developed nor are they in the process of
developing, sponsoring, manufacturing, co-developing, or providing services and
deliverables for any company, entity, person or organization that may compete
with Jupiter Wellness’s Products;

 

ii.                  No rights or licenses with respect to the Player
Endorsement will be granted to any person, company, organization or entity other
than Jupiter Wellness during the Term in connection with the development,
manufacturing, marketing, advertisement, promotion, licensing or sale of
Products;

 

iii.                Company or Player has no impending or existing circumstances
or acts which would: (i) have an adverse effect upon the status or reputation of
Player, the value of Player to Jupiter Wellness or Jupiter Wellness; or (ii)
attract publicity which in the judgment of Jupiter Wellness would have an
adverse effect upon the status or reputation of Player, the value of Player to
Jupiter Wellness, or Jupiter Wellness, and shall immediately notify Jupiter
Wellness if Player becomes aware of any such act or circumstance during the
Contract Period.



 

 

20.Confidential Information.

 

(a)                “Confidential Information” shall mean any information
disclosed by one party (the “Disclosing Party”) to the other party (the
“Receiving Party”) either directly or indirectly in writing, orally or by
inspection of tangible objects or facilities, and whether or not such
information is marked or otherwise designated as confidential, including without
limitation concepts or concept papers, proposals, strategies, contracts,
documents, business plans, source codes, technology, products, samples,
merchandise, designs, financial information, marketing plans, customer names,
customer lists and customer data. Confidential Information shall expressly
include all information relating to the strategies, contracts, know-how and
financial information relating to Jupiter Wellness and which forms the basis of
discussions between the respective parties. Same shall also include any
sensitive and/or private information relating to the Player’s business, family
or personal affairs.

 

(b)                Each party agrees and understands that all Confidential
Information will be kept strictly confidential, subject to any requirement of
law or legal process. Receiving Party may not disclose the Confidential
Information of the Disclosing Party without the advance written permission of
the Disclosing Party except to the Receiving Party’s representatives that agree
to the same confidentiality terms and to the extent required by law or legal
process. Notwithstanding the foregoing, the Receiving Party agrees that it will
not disclose the Disclosing Party’s Confidential Information to any third-party,
regardless of the Receiving Party’s relationship with any such representative or
if such representative has agreed to the same confidentiality terms.

 

(c)                Neither party may: (i) disclose the Confidential Information
without advance written permission of the Disclosing Party; (ii) use (or cause
to be used) the Disclosing Party’s Confidential Information for personal benefit
or for the benefit of any third person; or (iii) make copies of the Disclosing
Party’s Confidential Information (unless otherwise expressly directed in writing
by Jupiter Wellness). It is further understood and agreed that disagreements
between the parties over any term or condition of this Agreement will be treated
confidentially and that the parties and their representatives will not publicize
to third persons, other than representatives participating directly in the
negotiations over the matter, the fact of a disagreement.

 

i.                    Exceptions. The Receiving Party shall have no obligation
of confidentiality with respect to the Disclosing Party’s Confidential
Information that: (i) becomes generally available to the public except as a
result of the breach of any confidentiality obligation to the Disclosing Party;
(ii) is lawfully in the possession or control of the Receiving Party prior to
its disclosure to the Receiving Party by the Disclosing Party, other than as a
result of any breach of any confidentiality obligation to the Disclosing Party,
as documented by written evidence; (iii) is lawfully obtained by the Receiving
Party from a third-party source without violation by such source of any direct
or indirect obligation to the Disclosing Party; or (iv) the Receiving Party can
demonstrate was independently developed by an employee to whom the Disclosing
Party’s Confidential Information was not disclosed, and without the use of any
such Confidential Information.

 

ii.                  Legally Mandated Disclosures. The Receiving Party shall not
be in breach of this Agreement as a result of disclosures of the Disclosing
Party’s Confidential Information made by the Receiving Party in response to a
valid judicial or governmental order or as required by applicable law (including
without limitation any recall or food safety investigation by any regulatory
body), provided that the Receiving Party complies with the following conditions:
(i) the Receiving Party shall first provide the Disclosing Party with prompt
written notice of such requirement so that the Disclosing Party may seek a
protective order or other appropriate remedy and/or waive compliance with the
terms of this Agreement; (ii) the Receiving Party



 

shall cooperate in the Disclosing Party’s efforts to seek a protective order or
other appropriate remedy; (iii) if timely notice cannot be given, the Receiving
Party shall seek to obtain a protective order or confidential treatment from the
court or government for such information; and (iv) if such protective order or
other remedy is not obtained, the Receiving Party shall furnish only that
portion of the Disclosing Party’s Confidential Information which the Receiving
Party is advised by written opinion of counsel is legally required, or which is
specifically ordered by a court of competent jurisdiction.

 

iii.                Certain Legal Rights of Individuals. Notwithstanding
anything to the contrary in this Agreement, the parties understand that, as set
forth in 18 U.S.C. Section 1833(b), an individual shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and that
is made solely for the purpose of reporting or investigating a suspected
violation of law, or that is made in a complaint or other document filed in a
lawsuit or other proceeding that is made under seal. The parties shall provide
the notice specified under 18 U.S.C. Section 1833(b)(3) to all of its employees
and any other persons, including without limitation, those that receive any
Confidential Information.

 

(d)                In the event of the Receiving Party’s failure to comply with
the foregoing Confidential Information provisions, the Disclosing Party shall be
entitled to injunctive relief as well as all other rights or remedies at law or
in equity, and to reimbursement for all its costs of enforcement, specifically
including without limitation attorneys’ and experts’ fees and expenses, court
costs and the costs of enforcing any orders or judgments. Upon termination of
this Agreement for any reason and at the Disclosing Party’s written request, the
Receiving Party will deliver to the Disclosing Party all physical, written and
graphical and electronic materials and media in the Receiving Party’s possession
or control, including all copies, containing or disclosing Confidential
Information. Both during and after Contract Period, all such materials and media
shall belong to the Disclosing Party, whether or not the Receiving Party
prepared such materials. This section will survive termination of the Agreement.
Notwithstanding the foregoing, the Receiving Party understands that, as set
forth in 18 U.S.C. Section 1833(b), an individual shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and that
is made solely for the purpose of reporting or investigating a suspected
violation of law, or that is made in a complaint or other document filed in a
lawsuit or other proceeding if such filing is made under seal. 



 

 IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed as of the date first above written.



        TEE-2-GREEN ENTERPRISES LIMITED           By:[image_001.gif]    
Name:Wayne Elliott     Director/Chasseral(Directors)Limited          
By:[image_002.gif]     Name: Philippe de Salis    
Director/Chasseral(Directors)Limited           JUPITER WELLNESS, INC          
By:[image_003.gif]     Name: Brian S. John     Title: CEO        

 

 

 

SCHEDULE 1

 

 

The Activities

 

 

The Company shall procure that the Player shall make himself available at times
and places convenient to Player to participate in two (2) appearances of up to
two (2) hours each per Contract Year for the purposes of shooting two (2) videos
in order to promote the Products.



 

 

SCHEDULE 2

The Products

 

 

Those products in the CaniSun, CaniSkin and CaniDermRX range, and any other
similar products agreed to by the parties during the Contract Period.



 

 

SCHEDULE 3

 

Jupiter Wellness trademarks

 



 

 